PER CURIAM.
This disciplinary proceeding by The Florida Bar against James C. Collier, a member of The Florida Bar, is presently before us on complaint of The Florida Bar and report of referee. Pursuant to Florida Bar Integration Rule, article XI, Rule 11.06(9)(b), the referee’s report and record were duly filed with this Court. No petition for review pursuant to Integration Rule 11.09(1) has been filed.
Having considered the pleadings and evidence, the referee found as follows:
1. In October 1982 the Respondent was retained to represent Kenneth Thomas in a divorce action, and Mr. Thomas paid the Respondent One Hundred Sixty Dollars ($160.00) toward fee and costs for his legal services. Subsequent to that occasion, the client met with the Respondent in his office and filled out a financial affidavit.
*5302. Thereafter the Respondent filed no petition for dissolution of marriage on behalf of the client and has not contacted his client since the aforesaid second meeting.
3. The client went by the Respondent’s office on at least five occasions but was never able to see the Respondent, the door to Respondent’s office was always locked and no one appeared to be present.
The referee recommends that respondent be found guilty of violating Florida Bar Code of Professional Responsibility, Disciplinary Rules 1-102(A)(6), 6-101(A)(3) and 7-101(A)(2). The referee further recommends that respondent be suspended for a period of three years and until rehabilitation is proven, that restitution be paid to his client, Mr. Thomas, in the amount of $160.00 and payment of costs to The Florida Bar in the amount of $517.64.
Having carefully reviewed the record, we approve the findings and recommendations of the referee.
Accordingly, respondent James C. Collier, is suspended from the practice of law in the State of Florida for a period of three years and until rehabilitation is proven. This suspension is retroactive and shall commence to run November 1, 1984, to coincide with the suspension approved in The Florida Bar v. James C. Collier, 458 So.2d 266 (Fla.1984). Respondent shall make restitution to his client, Mr. Thomas, in the amount of $160.00.
Judgment for costs in the amount of $517.64 is hereby entered against respondent, for which let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, ALDERMAN, McDONALD and SHAW, JJ., concur.